Title: To Benjamin Franklin from Pierre Roussille, with Franklin’s Note for a Reply, [c. 1 September 1784]
From: Roussille, Pierre
To: Franklin, Benjamin


				
					
						[c. September 1, 1784]
					
					Le Sr. prre. Roussille natif, & habitant a Bordeaux a l’honneur de vous exposer humblement qu’il S’embarqu’a le 22 mai 1778.

en qualité de volontaire Sur la frégate des Etats unis de l’amerique Septentrionale nommée la Boston, Commandée par le Capitaine Tucker, armee en Guerre, et faisant course Sur l’ennemi. Ils firent le 19 juin de la même année la prise d’un Navire anglais venant d’Espagne. Le Sr. Exposant fut choisi au nombre de ceux destines a conduire Cette prise au port de Boston, mais faisant leur route ils eurent le malheur du rencontre de la frégate anglaise la Porcupine qui les reprit, et les conduisit prisonniers à Port-mouth, ou ils arriverent le 8 juillet 1778, et y furent detenus usques au 26 fevrier 1780. ce qui fait prés de deux années que l’exposant a resté prisonnier en angleterre Sans avoir reçu pas une nouvelle de la frégate Sur la qu’elle il etoit embarqué.
					A Son retour en france, l’exposant apprit que la frégate des Etats unis avoitété assés heureuse de faire plusieurs prises qui furent vendues à Nantes, et le net produit remis dans les mains du Capitaine Tucker, ainsi qu’il est prouvé par une lettre en datte de Nantes le 19. 7bre. 1780, Signée des Sieurs Schweighauser, et Dobrée, qui avoient été les Commissionnaires chargés de la vente de ces prises.
					L’exposant etoit en droit Sans doute de réclamer la part qui lui revenoit de Ses prises quoi que faites en Son absence de la frégate, et pendant Sa détantion dans les prisons D’angleterre, avec d’autant plus de raison que cetoit une convention expresse, et une promesse particulliere faite par le Capitaine Tucker, au moment que l’exposant passa Sur la prise qu’ils avoient faite l’as-surant que Soit qu’ils Se rendissent à Boston, Soit qu’ils eussent le malheur d’etre repris, ils Seroient toujours compris à la repartition des parts de prises, qu’ils pourroient faire; cette promesse doit donc etre Executée; et le merite d’autant plus qu’i est juste d’avoir égard a une Captivité de pres de deux ans, et que Sans doute le Capitaine Tucker ainsi que l’amirauté des Etats unis de l’amerique Seront portés a reconnoitre le zéle, & l’affection d’un français qui S’etoit voué a leur Service.
					
					L’exposant n’a rien négligé pour découvrir, et récévoir quelques nouvelles du Capne. Tucker. Il lui a ecrit ainsi qu’a l’amirauté des Etats unis de l’amerique Sans qu’il ait été possible de jamais recevoir pas une espéce de reponse, malgré qu’il Soit vrai que les réclamations du Sr. Exposant Soient parvenues, tant au Capne. Tucker à Boston qu’a l’amirauté et le Silence de l’un, et de l’autre annoncent une mauvaise volonté que Vôtre justice Monsieur, ne Sauroit approuver. Et c’est dans cette circonstance que l’exposant implore les Secours de Vôtre puissante récommandation auprés de l’amirauté des Etats unis de l’amerique aux fins que Ce Consideré il lui plaise ordonner le paiement de la part des prises, et Sallaires qui Sont dûs au Sr. Exposant en sa qualite de volontaire Sur la frégate le Boston commandée par le Capne. Tucker, lui en faire passer le montant a Son adresse à Bordeaux. Cette demande toute juste en elle même ne Souffrira plus aucun retard dans Sa decision. Si vous daignés Monsieur, l’honorer de vôtre protection il ne cessera Ses vœux pour vôtre Santé, et prosperité./.
					
						P. Rgussille
					
				
				
					Mon adresse est....chez Mr. Cazameau Courtier ruë Causserouge a Bordeaux./—
					A Monsieur, franklin ministre des Etats unis de l’amerique.
				
			 
				Endorsed: That the Payment of Wages & Prizement is always in the Country where the Ships of War were fitted out. That the Application to me in France, who cannot know any thing either of the Value of the Prizes or of the Persons who may have a Right to Shares in them, is very improper. That it should be made in America by the Claimant himself or some Person authoriz’d by him; Advise him to send over his Demand & the Proofs to the Consul of France at Philadelphia
				Notation: Roussille.—
			